Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to systems and methods for detecting the use of particular training data in a generative model.

Prior art was found for the claims as follows:
George Danezis et al. [LOGAN: Evaluating Information Leakage of Generative Models Using Generative Adversarial Networks: already of record] discloses the following claim limitations:
1. A computer system for detecting training data for a generative model (i.e. To mount the attack, we train a Generative Adversarial Network (GAN), which combines a discriminative and a generative model, to detect overfitting and recognize inputs that are part of training datasets by relying on the discriminator’s capacity to learn statistical differences in distributions- Abstract), the computer system comprising: 
a programmable processor; and a machine-readable medium comprising instructions thereon that, when executed by the programmable processor, causes the programmable processor(i.e. Cloud providers like https://neuromation.io, which offer MLaaS for generative models, can use our methods to evaluate the quality of privacy protection of a trained model they offer- page 2, ¶3) to perform operations comprising:
accessing generative model sample data comprising a plurality of generative model samples (i.e. fake samples from G- page 4, ¶1,  fig. 1) generated by a generative model (i.e. an attacker Awb has access to the trained target model, namely, a GAN – i.e., a generator Gtarget and a discriminator Dtarget- page 5, ¶3); 
(i.e. assume the attacker has access to a dataset, X = {x1,.., xm+n}, which they suspect contains data-points used to train the target model, where n is the size of the training set- page 5, ¶3); 
determining that a probability that the generative model was trained with the first test sample (i.e. The attacker GAN is trained to learn to discriminate between test and training samples directly- page 6, ¶7) is greater than a threshold probability (i.e. If the target model overfitted on the training data, Dwb will place a higher confidence value on samples that were part of the training set. Awb sorts their predictions, p, in descending order and takes the samples associated with the largest n probabilities as predictions for members of the training set- page 5, ¶4... setting a threshold on the minimum confidence of a training point.– page 13, ¶2), 
However, George does not teach explicitly:
determining whether a first generative model sample of the plurality of generative model samples is within a threshold distance of the first test sample; determining whether a second generative model sample of the plurality of generative model samples is within the threshold distance of the first test sample;
sending an alert message indicating that the generative model was trained with the first test sample.
In the same field of endeavor, Weilin Xu et al. [Feature Squeezing: Detecting Adversarial Examples in Deep Neural Networks] discloses:
determining whether a first generative model sample of the plurality of generative model samples (i.e. The maliciously generated inputs are called “adversarial examples”- page 1, ¶1) is within a threshold distance of the first test sample; determining whether a second generative model sample of the plurality of generative model samples is within the threshold distance of the first test sample (i.e. Adversarial examples typically defines an adversarial example as a misclassified sample x0 generated by perturbing a correctly-classified sample x (the seed example) by some limited amount- page 2, ¶8... The L2 norm corresponds to the Euclidean distance between x and x’- page 3, ¶1); 
sending an alert message indicating that the generative model was trained with the first test sample (i.e. When running locally, a classifier that can detect adversarial inputs may alert its users or take fail-safe actions (e.g., a fully autonomous drone returns to its base) when it spots adversarial inputs- page 1, ¶2).

Claim 10, method claim 10 corresponds to apparatus claim 1, and therefore George and Weilin teach the same limitations as listed above.

Claim 19, computer-readable medium storing instructions claim 17 corresponds to apparatus claim 1, and therefore George and Weilin teach the same limitations as listed above. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, 10 and 19, “the determining based at least in part on whether the first generative model sample is within the threshold distance of the first test sample, the determining also based at least in part on whether the second generative model sample is within the threshold distance of the first test sample”
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488